DETAILED ACTION
Claims 1, 6-7, 14-17 and 23-31 (filed 06/30/2020) have been considered in this action.  Claims 1, 16, 29 and 31 have been amended.  Claims 6-7, 14-15, 17 and 24-28 have been presented in the same form as previously presented.  Claims 2-5, 8-13, 18-22 and 32 have been canceled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The novel feature which could not be made obvious by any combination of prior art include the limitations of claims 1 and 16 that relate to the display of both an actual cycle time indicator and a baseline cycle time indicator for an operation of a machine, with those indicators displayed relative to a SOP timeline that displays the actual time of day for a sequence of operations performed by the machine.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ann O’Neill (Reg. No. 35,970) on 02/11/2021.
The application has been amended as follows: 
Replace Claim 1 with the following:

A system for controlling automation, the system comprising:
a machine including at least one sensor;
wherein the machine performs at least one operation;
wherein the at least one operation is characterized by a baseline cycle time;
the at least one sensor generating data in response to a performance of the operation;
wherein the at least one sensor senses an actual cycle of the at least one operation and generates the data defined by the actual cycle of the at least one operation in real time;
wherein the data defines an actual start time, an actual stop time, and an actual cycle time of the actual cycle;

a server in communication with the data memory storage;
the server including at least one display template for displaying the data;
the at least one display template including at least one data feature defined by one of the at least one operation or the data;
wherein the at least one data feature of the at least one display template includes:
a sequence of operations (SOP) performed by the machine;
a baseline cycle time indicator for displaying the baseline cycle time of the at least one operation;
an actual cycle time indicator for displaying the actual start time, the actual stop time, and the actual cycle time of the at least one operation;
wherein the actual cycle time indicator is populated with the data generated by the at least one sensor; and
wherein the actual cycle time indicator is differentiated as determined by a comparison of the actual cycle time to the baseline cycle time of the at least one operation;
wherein the at least one display template displays the baseline cycle time indicator of the at least one operation and the actual cycle time indicator of the at least one operation in an SOP timeline display;
wherein the SOP timeline display includes a display of:
a timeline displaying an actual time of day when the sequence of operations is performed;

wherein the actual cycle time indicator is configured such that the actual start time and the actual stop time are displayed relative to the timeline and the actual time of day;
wherein the at least one display template defines at least one touch activated user interface element (UIE) associated with the at least one data feature;
the at least one data feature having a differentiator for displaying the actual cycle time indicator in a mode which is one of a first mode and at least a second mode;
wherein the mode of the actual cycle time indicator is determined by 
wherein the server is configured to:
generate the data display in real time by:
selecting the at least one display template;
populating the at least one display template with the data generated by the at least one sensor in real time;
and displaying the at least one data feature in the mode of the data feature determined in real time;
generate a display of additional information in real time in response to activation of the UIE;
wherein the display of additional information includes an additional data feature which is different from the at least one data feature;

a user device including a user interface;
wherein the user interface is a touch interface for receiving a touch input to the UIE from a user; and
wherein activating the UIE activates the display template to concurrently display, in the data display, the additional data feature and the at least one data feature in real time.

Replace Claim 16 with the following:

A method for controlling automation, the method comprising:
performing at least one operation using a machine comprising at least one sensor;
wherein the at least one operation is characterized by a baseline cycle time;
sensing an actual cycle of the at least one operation and generating data defined by the actual cycle of the at least one operation in real time using the at least one sensor;
wherein the data defines an actual start time, an actual stop time, and an actual cycle time of the actual cycle;
receiving and storing the data generated by the at least one sensor to a data memory storage;
generating a data display in real time, using a server in communication with the data memory storage, by:
selecting a display template;


wherein the display template comprises at least one data feature defined by one of the at least one operation or the data;
wherein the at least one data feature of the display template includes:
a sequence of operations (SOP) performed by the machine;
a baseline cycle time indicator for displaying the baseline cycle time of the at least one operation;
an actual cycle time indicator for displaying the actual start time, the actual stop time, and the actual cycle time of the at least one operation;
wherein the actual cycle time indicator is populated with the data generated by the at least one sensor; and
wherein the actual cycle time indicator is differentiated as determined by a comparison of the actual cycle time to the baseline cycle time of the at least one operation;
wherein the display template displays the baseline cycle time indicator of the at least one operation and the actual cycle time indicator of the at least one operation in an SOP timeline display;
wherein the SOP timeline display includes a display of:
a timeline displaying an actual time of day when the sequence of operation is performed;
the sequence of operations including the at least one operation;

wherein the at least one display template defines at least one touch activated user interface element (UIE) associated with the at least one data feature;
the at least one data feature having a differentiator for displaying the actual cycle time indicator in a mode which is one of a first mode and at least a second mode;
wherein the mode of the actual cycle time indicator is determined by the data 
displaying the data display in real time to a user interface of a user device in communication with the server such that the at least one data feature is displayed in the mode of the at least one data feature determined in real time;
generating a display of additional information in real time in response to activation of the UIE;
wherein the display of additional information includes an additional data feature which is different from the at least one data feature;
wherein the additional information is defined by the mode of the at least one data feature;
wherein the user interface is a touch interface;
receiving, via the touch interface, a touch input applied to the at least one touch activated user input element (UIE) defined by the display template; and

wherein activating the display template comprises concurrently displaying the additional data feature and the at least one data feature to the user interface in real time in response to the touch input;
wherein the additional information is defined by the mode of the at least one data feature in real time.	

Replace Claim 17 with the following:
The method of claim 16, the method further comprising: 
determining a condition state of the data 
selecting one of the first mode and the at least second mode based on the condition state;
and displaying the at least one data feature in the selected one of the first mode and the at least second mode.

	
Cancel Claims 29-31.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             
/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116